—Appeal by defendant from (1) a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered January 5, 1983, convicting him of rape in the first degree under indictment No. 1174/82, upon his plea of guilty, and imposing sentence and (2) a judgment of the same court (O’Donoghue, J.), rendered February 23,1983, convicting him of rape in the first degree under indictment No. 551/83, upon his plea of guilty, and imposing sentence to run “concurrently with any sentence presently being served by this defendant”.
Judgments affirmed.
Having failed to raise any objection to the adequacy of the plea allocution in the court of first instance prior to the imposition of sentence, defendant has failed to preserve the issues for appellate review as a matter of law (People v Pascale, 48 NY2d 997, 998; People v McKenzie, 88 AD2d 646; see People v Pellegrino, 60 NY2d 636), Furthermore, we conclude that a reversal is not warranted in the interest of justice (see People v Harris, 61 NY2d 9).
We have reviewed the sentences and find that they are not excessive. Mollen, P. J., Gibbons, Thompson and Bracken, JJ., concur.